Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	In claim 38, there is no antecedent basis for “the plurality of guide bodies”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-28, 35, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 2,112,007).
	Adams discloses a dental implant system comprising a first dental implant assembly 10, 14, 15, 16 configured to anchor into a bone (page 1, lines 37-39); a prosthesis assembly comprised of a base portion 8 and a tooth portion attached to the base portion; and a dental implant surgical guide comprising a first guide body 19 defining a first guide channel 22 dimensioned to receive portion 15 of the first dental implant assembly and a support structure 18 configured to attach to the base portion 8 of the prosthesis assembly (note the attached annotated Figures 1 and 7 of Adams).  In regard to claim 26, the Adams implant 10 is cylindrical, and has an end with threads and which tapers.  In regard to claim 28, note the Adams abutment 15, 16, 14 received within recess 12 of the dental implant 10.

    PNG
    media_image1.png
    416
    696
    media_image1.png
    Greyscale


Claims 21-24, 26-28, 35-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 5,427,906).
Hansen discloses a dental implant system comprised of a first dental implant assembly 20, 30 (Fig 2); a prosthesis assembly comprising a base portion 14, 17 and a tooth portion 15 (Fig 1; and a dental implant surgical guide comprised of a first guide body 50 (Fig 2) defining a channel 54 (note Fig 4) for receiving portion 30 of the dental implant assembly 20, 30 and support structure 12.  See Figure 2 annotated below.  In regard to claim 22, note the second guide  bodies in Figure 1.  In regard to claim 27 note recess 73 (Figure 2).  In regard to claim 28, note the abutment members 30 and 40 (Fig 2).

    PNG
    media_image2.png
    512
    508
    media_image2.png
    Greyscale


Claims 21, 26-31, 35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sapian (US 2006/0014120).
In Figure 9, as annotated below, Sapian discloses a dental implant system having a dental implant assembly (implant 92, abutment 102), a prosthesis assembly 130 having base and tooth “portions” and an implant surgical guide comprising a first guide body 114 defining a first channel and support structure 116.

    PNG
    media_image3.png
    538
    572
    media_image3.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 5,427,906) in view of Names (US 6,056,547).
In Hansen the support bar 12 for the prosthesis system is cylindrical rather than having the “trapezoidal” cross section required by claim 25.  Names, however, for a similar dental prosthesis support system teaches that such support bars 15 (note Figures 1, 6 and 7) may beneficially be formed in a trapezoidal shape for a good fit with the prosthesis/dentures (note particularly column 5, lines 42-53).  To have formed the Hansen support member 12 in a trapezoidal cross section in order to provide for a good fit with the prosthesis/dentures (14,15) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
	Claims 32-34 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                               (571) 272-4712